Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “the serrated edges of the band saws faced away from one another” should read: “the serrated edges of the band saws face[[d]] away from one another”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 0381726, Smith and as evidenced by US20130129031, Jansson, USPN 2355124, Testo, US20200338653, Tongiani, US20050098013 Miller, and USPN 3780609 Storti.
Regarding Claim 1, Smith discloses a band saw cutting equipment (title) which has a pulley system (sets of pulleys B, page 1, lines 20-30) in which the band saw cutting system is installed, wherein the cutting equipment contains at least one cutting system made up of two band saws (fig 4, band saws a) located in the same cutting plane contiguously without touching each other (fig 4), with a separation between them (fig 4), (showing space between parts a), wherein the serrated edges of the band saws 
wherein the guiding element of the guiding and separation piece of each band saw is based on a body with a groove slightly wider than that of the band saw (fig 4), through which the band saw passes (fig 4), 
wherein the separation element of the guiding and separating piece is based on a body between the two guiding grooves of band saws that maintain a minimum distance between these saws (body portion of part F between the bandsaw supporting grooves thereof, fig 4).  
wherein the cutting equipment has at least two pieces of guidance and separation of both band saws (portions of part F through which the bandsaws pass in fig 4), each of them being located on each side of the cutting area of the product (fig 4); and 
wherein the cutting equipment has a pulley system with a double channel/rail assembly, installing each of the band saws in each channel/rail assembly (rails defined within pulley B which support the bandsaws thereon, col. 1, lines 20-25).
Regarding Claim 4, the guiding elements for each band saw and the separating element are contained in the same guiding and separating body (F) through which the band saws pass, (fig 4).  
Regarding Claim 10, the cutting equipment has at least one pair of guiding and separating pieces of both band saws, each pair being located on each side of the cutting area of the product (see annotated fig 2 below).
Regarding Claim 11, at least one of the two guiding and separating pieces or one of the pairs of guiding and separating pieces located on either side of the cutting area can regulate the height of its position (see annotated fig 2 below).

    PNG
    media_image1.png
    629
    463
    media_image1.png
    Greyscale
  
Regarding Claim 17, the cutting equipment has two or more cutting systems that make cuts in parallel planes (fig 1-5, since there are multiple bands).
Smith lacks the minimum separation between the two band saws located in the same cutting plane achieved by the dimension of the separating element is less than 30 mm (Claim 1) wherein the minimum separation between the two band saws located in the same cutting plane achieved by the dimension of the separating element is between 2 mm and 6 mm (Claim 8).
The spacing between adjacent bandsaw blades in the same plane is a matter of design choice that one of ordinary skill in the art can select depending on obvious design parameters, for instance the space available to house the machine, the type of workpiece to be cut, or the material of the work to be cut.  Also, bandsaws with multiple blades aligned in the same cutting plane are well known in the art, and the spacing between the blades thereof varies greatly in the art.  See for instance Testo, where two band saw blades with opposed cutting edges are directly connected to one another, and thus have a spacing of zero mm therebetween, and Jansson where two band saw blades with opposed cutting edges are directly adjacent, and all but contact one another, or Tongiani where adjacent bandsaw blades in a same plane are relatively close to one another, or Miller and Storti where multiple bandsaw blades in the same plane are further from each other.  Further, it has been established that a change in the size/proportion of a device does not make it patentably distinguishable from an otherwise similar device if the device with such dimensions would not perform differently than the prior art device.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by having the minimum separation between the two band saws located in the same cutting plane achieved by the dimension of the separating element is less than 30 mm (Claim 1) wherein the minimum separation between the two band saws located in the same cutting plane achieved by the dimension of the separating element is between 2 mm and 6 mm (Claim 8) since choosing the spacing between adjacent bandsaw blades in the same plane is a matter of design choice that one of ordinary skill in the art can select depending on obvious design parameters and the spacing of blades from being directly adjacent to one another to being far away from one another is well known in the bandsaw art.  Also such a change would have been obvious to an artisan in the art since the device of Smith with such dimensions would not perform differently than the device of Smith as presented.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as evidenced by Jansson, Testo, Tongiani, Miller, Storti and in view of USPGPUB 20010002568 Belfiglio. 
Regarding Claim 5, Modified Smith discloses all the limitations of Claim 1 as discussed above. 
Tongiani lacks the body forming the guiding element and the separating element is comprised of at least tungsten carbide.
Belfiglio discloses a bandsaw blade guide, like the saw guide of Tongiani and discloses that in such an assembly it is beneficial to have the guide 92 of the bandsaw be tungsten carbide in order to have the guide be made of a material common in such devices, par 0025.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by forming the guiding element and the separating element is comprised of at least tungsten carbide in order to have the guide be made of a material common in such devices as taught in Belfiglio.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Smith as evidenced by Jansson, Testo, Tongiani, Miller, Storti and in view of USPGPUB 20150075343 A1, Butler. 
Regarding Claim 14, the Modified Smith apparatus discloses all the limitations of Claim 1 as discussed above. 
Modified Smith lacks the cutting equipment having a band saw protection system formed by a band saw enclosing structure that automatically moves to cover the cutting area.  
Butler discloses a Safety mechanisms for power tools, which includes a covering device Fig 19B for a cutting machine like the cutter of  apparatus of Tongiani, and discloses that in such an assembly it is known and beneficial to include a protection system (reaction system 32 and cover 1901) formed by a saw enclosing structure (1901 that automatically moves to cover the cutting area (par 78), in order to surrounds the blade when the dangerous condition is detected (par 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by having a band saw protection system formed by a band saw enclosing structure that automatically moves to cover the cutting area in order to  surround the blade when the dangerous condition is detected as taught by Butler. 

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith as evidenced by Jansson, Testo, Tongiani, Miller, Storti and in view of USPGPUB 20140174267, Stepan. 
Regarding Claims 15-16, Modified Smith discloses all the limitations of Claim 1 as discussed above. 
Smith lacks wherein the cutting equipment having a cleaning system for band saws, wherein the cleaning system of band saws is formed by brushes beside and on the side of the band saws with an elastic system of approach to the band saw and absorption of contacts with these band saws.    
Stepan discloses a cutting system with a  blade thereon, like the cutting system of Tongiani and discloses that in such an assembly it is known and beneficial to have a cleaning system for a saw (18A), wherein the cleaning system (17) of saw is formed by brushes (brushes on brush head 17) beside and on the side of the saws with an elastic system of approach (since brush bristles are elastic) to the saw and absorption of contacts (since bristles can absorb blade contact)  with the saw, in order to maintain the productivity of the cutter by keeping it clean (par 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith by the cutting equipment having a cleaning system for band saws, wherein the cleaning system of band saws is formed by brushes beside and on the side of the band saws with an elastic system of approach to the band saw and absorption of contacts with these band saws in order to maintain the productivity of the cutter by keeping it clean.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/28/22, with respect to the 35 USC 112 rejections and drawing and claim objections of the claims and figures have been fully considered and are persuasive.  The 35 USC 112 rejections and drawing and claim objections have been withdrawn. 
Applicant’s arguments, see Remarks, filed 2/28/22, with respect to the rejections of the claims as previously presented under 35 USC 103 have been fully considered and are not persuasive.  However, the amendments to the claims, which have changed the scope of the claim, have prompted a new rejection in view of Smith. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724



/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724